DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement among different embodiments of a heat exchanger, as set forth in the Office action mailed on December 4, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 4, 2018 is withdrawn.  Claim 9, directed to a non-elected embodiment is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15, 17-20, 24, 25 and 27-32 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Fayolle et al. (US 4,850,426) does not disclose with respect to claim 1, in combination, that at least one channel of the first plurality of channels is positioned laterally adjacent and at least partially aligned along a circumference of the first heat exchange section to another channel of the first plurality of channels such that both a portion of the at least one channel and a portion of the another channel of the first plurality of channels overlap by being positioned on a line intersecting the longitudinal axis and extending in a direction transverse to the longitudinal axis of the body. With respect to claim 12, Fayolle does not disclose a weld joint joining the first heat exchange section to the second heat exchange section, the weld joint extending around a majority of an interface between the first plurality of channels and the second plurality of channels at the end of the first heat exchange section and the end of the second heat exchange section. With respect to claim 27, Fayolle does not disclose each channel of the first plurality of channels extending along the length of the first heat exchange section within a sidewall of the first heat exchange section and parallel to the longitudinal axis of the first heat exchange section, the sidewall defining a circumference of the first heat exchange section, the sidewall of the first heat exchange section having a substantially uniform material thickness in the radial direction, the material thickness defined by the material of the sidewall and excluding a thickness of voids defined by the continuous channels of the plurality of continuous channels, and one of ordinary skill in the art 
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/THO V DUONG/Examiner, Art Unit 3763